      Case 2:19-cv-02631-KJM-DB Document 52 Filed 07/07/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       GOOSE POND AG, INC.,                             No. 2:19-cv-2631 KJM DB
12                        Plaintiff,
13             v.                                         ORDER
14       DUARTE NURSERY, INC., a California
         corporation; JAMES DUARTE, an
15       individual; JOHN DUARTE, an individual,
16                        Defendants.
17

18            On June 11, 2020, defendants filed a motion to compel responses to discovery served on

19   Farmland Management Services, (“Farmland”). (ECF No. 41.) The motion is noticed for hearing

20   before the undersigned on July 10, 2020, pursuant to Local Rule 302(c)(1). On July 2, 2020, the

21   parties filed a Joint Statement re Discovery Disagreement. (ECF No. 51.) Pursuant to the

22   undersigned’s Standard Information joint statements filed before the undersigned shall not exceed

23   twenty-five pages, excluding exhibits.1 See

24   http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/united-states-magistrate-

25   judge-deborah-barnes-db. Here, the parties’ joint statement is thirty-seven pages. (ECF No. 51.)

26   ////

27
     1
       The parties are advised that title pages, tables of contents, tables of citations, signature pages,
28   etc., all count toward the twenty-five-page limit.
                                                          1
      Case 2:19-cv-02631-KJM-DB Document 52 Filed 07/07/20 Page 2 of 3

 1              The parties did, however, file an application for leave to file a joint statement in excess of

 2   the undersigned’s twenty-five-page limit on July 2, 2020. (ECF No. 50.) That filing consist of

 3   three brief paragraphs and simply asserts that “the number of contentions and arguments that

 4   remain between the parties,” justifies exceeding the twenty-five-page limit. (ECF No. 50 at 2.)

 5   The goal of the page limitation is to force the parties to narrow their disputes, focus their

 6   arguments, and to prevent the parties from overburdening the court with numerous and

 7   voluminous discovery disputes. In the undersigned’s experience, twenty-five pages is almost

 8   always sufficient to fully brief a discovery dispute that remains after proper meet and confer

 9   efforts.

10              Here, the parties’ vague, conclusory, and sparse request for leave to exceed the twenty-

11   five-page limit fails to demonstrate that leave is necessary. Moreover, the parties’ joint statement

12   states that “Farmland anticipates producing some documents” prior to the July 10, 2020 hearing.

13   (ECF No. 51 at 5.) Such a late production does not provide the parties enough time to determine

14   the adequacy of the production. And it leaves the court in the dark as to the true nature of the

15   parties’ dispute prior to the hearing.

16              Accordingly, the hearing of the motion to compel will be continued. If after further

17   production and further meet and confer, the parties are unable to narrow their dispute so that they

18   can file a joint statement that is less than twenty-five pages, the parties may notice separate

19   discovery motions for hearing on separate law and motion calendars, and file separate joint

20   statements.
21              Accordingly, IT IS HEREBY ORDERED that:

22              1. The July 2, 2020 application for leave to file a joint statement in excess of twenty-five

23   pages (ECF No. 50) is denied;

24              2. The July 10, 2020 hearing of defendants’ motion to compel (ECF No. 41) is continued

25   to Friday, August 7, 2020, at 10:00 a.m.; and

26   ////
27   ////

28   ////
                                                            2
     Case 2:19-cv-02631-KJM-DB Document 52 Filed 07/07/20 Page 3 of 3

 1           3. On or before July 31, 2020, the parties shall a Joint Statement re Discovery

 2   Disagreement that complies with the Local Rules and the undersigned’s Standard Information.

 3   Dated: July 6, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB: 6
     DB/orders/orders.civil/pond2631.cont.hrg.ord
23

24

25

26
27

28
                                                       3
